

EXHIBIT 10.3


GUARANTY
(WEST MARICOPA COMBINE, LLC)


April 30, 2020


        This Guaranty (as modified from time to time, the “Guaranty”) has been
executed by WEST MARICOPA COMBINE, LLC, an Arizona limited liability company
(“Guarantor”), with Guarantor’s principal residence or office at 21410 North
19th Avenue, Suite 220, Phoenix, Arizona 85027, in favor of THE NORTHERN TRUST
COMPANY, an Illinois banking corporation (“Lender“), with a banking office at 50
South LaSalle, Chicago, IL 60603. If more than one party executes this Guaranty,
“Guarantor” refers to each of them individually and some or all of them
collectively, and their obligations hereunder shall be joint and several. If any
party comprising “Guarantor” is a trustee(s), “Trust Agreement” means the
governing trust agreement and/or instruments governing the trust, as modified
from time to time, and all related documents and instruments, and “Guarantor”
also refers to the trustee(s) in its capacity as such and the trust individually
and collectively. Various capitalized terms have the meanings set forth in the
Section entitled “DEFINITIONS.”


        In consideration of Lender's extension of new financial accommodations
or continuation of existing financial accommodations to GLOBAL WATER RESOURCES,
INC., a Delaware corporation (such other person(s) or entity(ies), individually
and collectively, the “Company”), and other valuable consideration, the receipt
and adequacy of which are hereby acknowledged, Guarantor agrees as follows:


1. DEFINITIONS.


        (a) As used in this Guaranty the following terms shall have the
indicated meanings:


        “Anti-Terrorism Law” means any law relating to terrorism or
money-laundering, including Executive Order No. 13224 and the USA Patriot Act.


        “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1
et. seq.), as amended from time to time, and any successor statute.


        “Constituent Documents” means the articles or certificate of
incorporation, by-laws, partnership agreement, certificate of limited
partnership, limited liability company operating agreement, limited liability
company articles of organization or certificate of formation, trust agreement,
and all other documents and instruments pertaining to the formation and ongoing
existence of any person which is not a natural person.


        “Credit Support Party” means any person, or any persons severally, who
now or hereafter guarantees payment or collection of all or any part of the
Liabilities or provides any collateral to secure the Liabilities.


4821-7725-9186





--------------------------------------------------------------------------------



        “Dollar” and “$” means lawful money of the United States of America,
unless otherwise specified.


        “Excluded Swap Obligation” means, with respect to any Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guaranty
hereunder of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty hereunder or security interest is or becomes illegal.


        “Lender Affiliate” means Northern Trust Corporation or any direct or
indirect subsidiary thereof (other than Lender itself).


        “Liabilities”—see Section entitled “LIABILITIES COVERED.”


        “Payment Event”—see Section entitled “WHEN PAYMENT BY GUARANTOR
REQUIRED.”


        The term “person” means any individual, corporation, company, limited
liability company, voluntary association, partnership, trust, estate,
unincorporated organization, other entity, or government (or any agency,
instrumentality, or political subdivision thereof).


        “Prohibited Person” means: (i) a person that is listed in the Annex to,
or is otherwise subject to the provisions of, Executive Order No. 13224; (ii) a
person owned or controlled by, or acting for or on behalf of, any person that is
listed in the Annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224; (iii) a person with whom Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (iv) a person
who commits, threatens or conspires to commit or supports “terrorism” as defined
in Executive Order No. 13224; (v) a person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website or at any replacement website or at any other official publication of
such list; and (vi) a person who is affiliated with a person described in
clauses (i) – (v) above.


        “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or
4821-7725-9186





--------------------------------------------------------------------------------



such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a “keepwell, support or other agreement” under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


        “Related Document(s)” means this Guaranty and any note, application and
agreement for letter of credit (reimbursement agreement), Swap Agreement,
mortgage, deed of trust, security or pledge agreement, or other agreement,
document or instrument previously, now or hereafter delivered to Lender in
connection with the Liabilities.


        “Related Party(ies)” means the Company, any Credit Support Party, any
Subsidiary, and, in addition: (i) as to any Guarantor which is a natural person,
trusts for the benefit of Guarantor; and (ii) as to any Guarantor which is not a
natural person, to the extent applicable, any general or limited partner,
controlling shareholder, joint venturer, member or manager, of Guarantor.


        “Subsidiary” means any corporation, partnership, limited liability
company, joint venture, trust, or other legal entity of which Guarantor owns
directly or indirectly 50% or more of the outstanding voting stock or interest,
or of which Guarantor has effective control, by contract or otherwise.


        “Swap Agreement” means any agreement, document or instrument executed or
delivered by the Company or Guarantor pertaining to any Swap Obligation.


        “Swap Obligation” means, with respect to the Company or any Guarantor,
any obligation to pay or perform under any agreement, contract, or transaction
that constitutes a “swap” within the meaning of section 1(a)(47) of the
Commodity Exchange Act, as amended from time to time, if entered into with
Lender or any Lender Affiliate.


        “USA Patriot Act” means the “Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001” (Public Law 107-56, signed into law on October 26, 2001), as amended from
time to time.


        (b) As used in this Guaranty, unless otherwise specified: the term
“including” means “including without limitation”; the term “days” means
“calendar days”; and terms such as “herein,” “hereof” and words of similar
import refer to this Guaranty as a whole. Unless otherwise defined herein or the
context requires otherwise, all terms (including those not capitalized) that are
defined in the Uniform Commercial Code of New York shall have the same meanings
herein as in such Code, as such Code may be amended from time to time (the
“UCC”); however, no amendment to the UCC after the date hereof shall limit any
rights of Lender hereunder or in connection herewith. Unless the context
requires otherwise, wherever used herein the singular shall include the plural
and vice versa, and the use of one gender shall also denote the others. Captions
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof;
4821-7725-9186





--------------------------------------------------------------------------------



references herein to sections or provisions without reference to the document in
which they are contained are references to this Guaranty.


2. LIABILITIES COVERED.


        (a) Guarantor hereby guarantee(s) absolutely and unconditionally the
prompt payment and performance when due, whether at maturity, by declaration, by
demand or otherwise, and at any and all times thereafter, of all indebtedness
and other obligations of every kind and nature of the Company to Lender, direct
or indirect, absolute or contingent, due or to become due, now or hereafter
existing, joint, several or joint and several (all such indebtedness and other
obligations being hereinafter collectively called the “Liabilities”).
Notwithstanding the foregoing, the term “Liabilities” includes all Swap
Obligations except for any Excluded Swap Obligations, which shall not be
guaranteed pursuant to the terms hereof.


        (b) Notwithstanding (a) of this Section, the right of recovery against
Guarantor is limited as to principal to the amount of $UNLIMITED, plus the
interest on such amount and any related amounts such as breakage and prepayment
fees. The creation or existence from time to time of Liabilities in excess of
the amount to which the right of recovery under this Guaranty is limited is
hereby authorized without notice to Guarantor and shall in no way affect or
impair this Guaranty. If the word “UNLIMITED” is inserted in the previous
sentence after the dollar sign, Guarantor expressly agrees that the right of
recovery against Guarantor hereunder is without limit.


        (c) To the extent that (i) there is more than one guarantor of the
Liabilities and (ii) Guarantor is a Qualified ECP Guarantor, Guarantor hereby
jointly, severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other guarantor to honor all of its obligations under this Guaranty in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this subsection (c) for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this subsection (c), or otherwise under this Guaranty, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of any Qualified ECP Guarantor under this
subsection (c) shall remain in full force and effect until the Liabilities have
been paid and performed in full and Lender has no further commitment to lend to
the Company. Such Qualified ECP Guarantor intends that this subsection (c)
constitute, and this subsection (c) shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


        (d) The right of recovery under this Guaranty is in addition to and not
in contravention of the amounts Lender may recover against Guarantor under any
and all other guaranties or other Related Documents previously, now or hereafter
executed by Guarantor, whether pertaining to the Company or to any other person.
4821-7725-9186





--------------------------------------------------------------------------------





3. WHEN PAYMENT BY GUARANTOR REQUIRED.


        (a) For purposes of this Guaranty, “Payment Event” means the occurrence
of any of the following:


         (i) a default, event of default or similar event occurs under any note,
mortgage, deed of trust, pledge agreement, security agreement, letter of credit
reimbursement agreement, Swap Agreement, or other Related Document, and shall
continue beyond any applicable notice, grace or cure period set forth in such
Related Document; or Guarantor shall die or be declared legally incompetent; or


         (ii) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, liquidation, dissolution, or similar proceeding, domestic or
foreign, is instituted by or against Guarantor or the Company, and, if
instituted against Guarantor or the Company, shall not be dismissed or vacated
within sixty (60) days after the filing or other institution thereof; or


         (iii) Guarantor or the Company shall become insolvent, generally shall
fail or be unable to pay its debts as they mature, shall admit in writing its
inability to pay its debts as they mature, shall make a general assignment for
the benefit of its creditors, shall enter into any composition or similar
agreement, or shall suspend the transaction of all or a substantial portion of
its usual business.


        (b) If a Payment Event occurs, Guarantor agrees to pay Lender
immediately upon Lender’s demand the full amount of all Liabilities. If a
Payment Event specified in (ii) or (iii) of subsection (a) of this Section
occurs, Guarantor’s obligation to pay all Liabilities (principal, interest and
other amounts) shall be immediately and automatically due and payable without
notice, demand or other action of any kind.


4. NO RELIANCE ON LENDER. Guarantor represents and warrants to Lender that in
making its decision to enter into this Guaranty, Guarantor has independently
taken whatever steps Guarantor considers necessary to evaluate the condition and
affairs of the Company without reliance upon Lender, and has made an independent
judgment. As long as this Guaranty remains in effect, Guarantor will continue to
make an independent evaluation of the financial condition and affairs of the
Company without reliance upon Lender. Lender has no obligation to provide to
Guarantor any financial or other information concerning the Company.


5. TERM OF GUARANTY; REINSTATEMENT. This Guaranty shall remain in full force and
effect until all Liabilities have been paid and performed in full and until
Lender has not extended to the Company any committed or uncommitted loan or
other credit facility of any kind. This Guaranty and Guarantor’s obligations
hereunder may not be amended or waived without the prior written consent of
Lender, and shall remain in effect notwithstanding that at any particular time
there shall be no Liabilities outstanding. This Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of the
4821-7725-9186





--------------------------------------------------------------------------------



Liabilities to Lender is rescinded or must otherwise be returned by Lender upon
the insolvency, bankruptcy or reorganization of the Company or otherwise, all as
though such payment to Lender had not been made.


6. WAIVERS OF DEFENSES AND COUNTERCLAIMS. Without limiting any other provision
hereof, Guarantor irrevocably waives and relinquishes any setoff, defense or
counterclaim that is or may be available to an accommodation party, co-signer,
guarantor or surety at law or in equity. Without limiting the generality of the
previous sentence or of any other protection to Lender hereunder or at law or in
equity:


        (a) Lender may at any time and from time to time, without notice to
Guarantor, take any or all of the following actions without affecting or
impairing the liability of Guarantor on this Guaranty: (i) renew or extend time
of payment of the Liabilities; (ii) accept, substitute, release or surrender any
security for the Liabilities; (iii) accept other guarantors; and (iv) release
any person primarily or secondarily liable on the Liabilities (including the
Company and any maker, indorser or guarantor).


        (b) The liability of Guarantor under this Guaranty shall in no way be
affected or impaired by any failure or delay in enforcing payment of the
Liabilities or this Guaranty or any security therefor or herefor, or in
exercising any right or power in respect thereto or hereto, or by any
compromise, waiver, settlement, change, subordination, modification or
disposition of the Liabilities or of any security for the Liabilities or for
this Guaranty. In order to hold Guarantor liable hereunder, there shall be no
obligation on the part of Lender, at any time, to resort for payment to the
Company or any other guaranty or to any security for the Liabilities or this
Guaranty, and Lender shall have the right to enforce this Guaranty irrespective
of whether or not other proceedings or steps are being taken against any
property securing the Liabilities or any other party primarily or secondarily
liable on any of the Liabilities.


        (c) Except as and if otherwise specifically set forth herein, Guarantor
irrevocably waives notice of acceptance of this Guaranty, presentment, protest,
notice of protest, notice of intent to accelerate, notice of acceleration,
demand, diligence, grace, notice of dishonor or default, notice of nonpayment,
notice of acceptance, notice of any loans made, extensions granted or other
action taken in reliance hereon, and all other demands and notices of any kind
in connection with this Guaranty or the Liabilities.


        (d) Any and all payments upon the Liabilities made by the Company, by
Guarantor, or by any other person, and the proceeds of any and all security for
any of the Liabilities may be applied by Lender upon such of the items of the
Liabilities as it may determine.


        (e) Until payment and performance in full of the Liabilities, Guarantor
waives any claim or other right which Guarantor might now have or hereafter
acquire against the Company or any other person primarily or contingently liable
on the Liabilities (including any maker, indorser or guarantor) or that arises
from the existence or performance of Guarantor’s obligations under this
Guaranty, including any right of
4821-7725-9186





--------------------------------------------------------------------------------



subrogation, reimbursement, exoneration, contribution or indemnification, or any
right of participation in any claim or remedy of Lender against the Company or
any security for the Liabilities which Lender now has or hereafter acquires,
however arising.


(f) If any person other than the Company (any such person, a “Third Party
Obligor”) shall be obligated in respect of the Liabilities, as a pledgor, a
guarantor or otherwise, and shall make any payment in respect of the
Liabilities, Guarantor agrees, after payment in full of the Liabilities and
termination of all commitments by Lender and Lender Affiliates to extend credit
to the Company, to make a contribution to any such Third Party Obligor. The
amount of the contribution made by Guarantor shall be an amount sufficient to
cause the contributions for payments on the Liabilities made by Guarantor and
all such Third Party Obligors to be proportionate to the respective benefits
received by Guarantor and the Third Party Obligors. Nothing in this subsection
(f) shall limit the obligations of Guarantor to Lender and Lender Affiliates
hereunder.


7. REPRESENTATIONS AND WARRANTIES.


        (a) Guarantor represents and warrants to, and agrees in favor of, Lender
that:


         (i) (A) If Guarantor is an organization (including a trust that is a
registered organization), then Guarantor is an entity of the type, and is
organized under the laws of the jurisdiction, specified in the preamble hereto.
Guarantor’s name as shown in the preamble hereto is the full exact name that
appears in Guarantor’s organizational documents. If Guarantor is a registered
organization, Guarantor’s name as shown in the preamble hereto is as shown on
the public organic record most recently filed with or issued or enacted by
Guarantor’s jurisdiction of organization which purports to state, amend, or
restate Guarantor’s name. If Guarantor is an organization but not a registered
organization, if it has only one place of business that place of business is at
Guarantor’s address indicated in the preamble hereto, but if it has more than
one place of business, its chief executive office is at such address.


          (B) If Guarantor is a trust which is not itself a registered
organization, then: (1) if the Trust Agreement specifies a name for the trust,
Guarantor’s name as shown in the preamble hereto is the name so specified; (2)
Guarantor has provided the name of its settlor(s) or testator(s) to Lender; and
(3) if Guarantor has only one place of business, that place of business is at
Guarantor’s address indicated in the preamble hereto, but if it has more than
one place of business, its chief executive office is at such address.


4821-7725-9186





--------------------------------------------------------------------------------



          (C) If Guarantor is a natural person, then:


           (1) Guarantor’s principal residence is located at the address shown
in the preamble hereto; and


           (2) i. if Guarantor has a driver’s license or alternative
identification that has not expired and that was issued by the state of
Guarantor’s principal residence, Guarantor’s name shown in the preamble hereto
is exactly the same as shown on that driver’s license or alternative
identification card; or


            ii. if Guarantor does not have a driver’s license or alternative
identification card that has not expired and that was issued by the state of
Guarantor’s principal residence, then: (x) Guarantor’s first given name and
surname are as shown in the preamble hereto; and (y) if Guarantor obtains a
driver’s license or alternative identification card from the state of
Guarantor’s principal residence, then Guarantor shall, within thirty (30) days
of the issuance of such driver’s license or alternative identification card,
provide Lender with a true and accurate copy of such driver’s license or
alternative identification card, showing Guarantor’s name and address, the state
of issuance and the expiration date thereof; and


           (3) in any event, Guarantor shall provide Lender notice within thirty
(30) days of the happening of each of the following events:


            i. Guarantor’s principal residence has changed;


            ii. the name of Guarantor on Guarantor’s driver’s license or
alternative identification card has changed in any manner, no matter how small;


            iii. Guarantor’s driver’s license or alternative identification has
been surrendered, suspended, changed or terminated in any
4821-7725-9186





--------------------------------------------------------------------------------



manner, no matter how small or for how short a time;


            iv. Guarantor’s driver’s license or alternative identification card
has expired; or


            v. Guarantor has changed his or her first given name or surname,
whether as a result of marriage, divorce, legal proceeding or otherwise.


          (D) The representations and warranties made by Guarantor in (A)-(C) of
this (i), as applicable, would have been accurate at all times during the five
years and six months prior to the date hereof except as and if Guarantor has
specifically notified Lender in writing prior to Guarantor’s execution of this
Guaranty.


         (ii)  Guarantor (if Guarantor is not a natural person) and any
Subsidiary are validly existing and in good standing under the laws of their
state of organization or formation, and are duly qualified, in good standing and
authorized to do business in each jurisdiction where failure to do so would
reasonably be expected to have a material adverse impact on the assets,
condition or prospects of Guarantor.


         (iii) The execution, delivery and performance of this Guaranty and all
Related Documents: are within Guarantor's powers and have been authorized by all
necessary action required by law and (unless Guarantor is a natural person)
Guarantor’s Constituent Documents; have received any and all necessary
governmental approval; and do not and will not contravene or conflict with any
provision of law, any Constituent Document or any agreement affecting Guarantor
or its property. This Guaranty and all Related Documents are enforceable against
Guarantor and/or the applicable Related Parties in accord with their terms,
except to the extent, if any, that such enforceability may be limited by
equitable principles, whether applied in a court of law or equity, or by
bankruptcy, insolvency and other laws affecting creditors’ rights generally.


         (iv) There has been no material adverse change in the business,
condition, properties, assets, operations or prospects of Guarantor since the
date of the latest financial statements or other documentation provided by or on
behalf of Guarantor to Lender.


         (v) Guarantor has filed or caused to be filed all foreign, federal,
state, and local tax returns that are required to be filed, and has paid or has
caused to be paid all of its taxes, including any taxes shown on such
4821-7725-9186





--------------------------------------------------------------------------------



returns or on any assessment received by it, to the extent that such taxes have
become due.


         (vi) The execution, delivery and performance of this Guaranty and all
Related Documents are in Guarantor’s best interest in its current and future
operations and will materially benefit Guarantor. Guarantor has received
adequate, fair and valuable consideration, and at least reasonably equivalent
value, to enter into and perform this Guaranty and all Related Documents.
Guarantor’s assets at fair valuation exceed the sum of Guarantor’s debts.
Guarantor is able to pay its debts as they become due. Guarantor does not have
unreasonably small capital with which to conduct its business.


8. GUARANTOR COVENANTS. Guarantor agrees that so long as this Guaranty remains
in effect, it will:


        (a) NOTIFY LENDER IN WRITING AT LEAST SIXTY (60) DAYS IN ADVANCE OF: (i)
ANY CHANGE WHATSOEVER IN THE NAME OF GUARANTOR; (ii) ANY CHANGE WHATSOEVER IN
THE STATE OR JURISDICTION IN WHICH GUARANTOR IS ORGANIZED OR FORMED OR, IF
GUARANTOR IS A NATURAL PERSON, IN WHICH GUARANTOR’S PRINCIPAL RESIDENCE IS
LOCATED; (iii) ANY NEW NAMES UNDER WHICH GUARANTOR INTENDS TO DO BUSINESS; OR
(iv) ANY NEW ADDRESSES AT OR FROM WHICH GUARANTOR INTENDS TO DO BUSINESS. IF
GUARANTOR IS A REGISTERED ORGANIZATION, SUCH AS A CORPORATION, LIMITED LIABILITY
COMPANY, OR LIMITED PARTNERSHIP, GUARANTOR AGREES TO NOTIFY LENDER IMMEDIATELY
IF GUARANTOR’S STATE OR JURISDICTION OF ORGANIZATION DISSOLVES, SUSPENDS OR
TERMINATES GUARANTOR’S EXISTENCE OR PRIVILEGES, OR NOTIFIES GUARANTOR THAT IT IS
NOT IN COMPLIANCE WITH ANY REQUIREMENTS OF SUCH STATE OR OTHER JURISDICTION. IF
GUARANTOR IS A NATURAL PERSON THE FOREGOING PORTION OF THIS (a) DOES NOT LIMIT
GUARANTOR’S AGREEMENTS IN SUBSECTION (a)(i)(C) OF THE SECTION ENTITLED
“REPRESENTATIONS AND WARRANTIES.”


        (b) Furnish (or cause to be furnished) to Lender the financial
statements and other information required pursuant to the Loan Agreement between
the Company and Lender of even date herewith.


        (c) Furnish (or cause to be furnished) to Lender:


         (i) Immediately upon the institution of, or any adverse determination
in, any litigation, arbitration or governmental proceeding which is material to
Guarantor or any Subsidiary on a consolidated basis, written notice
4821-7725-9186





--------------------------------------------------------------------------------



describing the same and the steps being taken by Guarantor or any Subsidiary in
respect thereof.


         (ii) From time to time such other information, financial or otherwise,
concerning Guarantor or any Related Party as Lender may reasonably request,
including fully-completed personal financial statements of any Related Party who
is a natural person on Lender's then-current form on and as of such dates as
Lender may reasonably request.


        (d) If Guarantor is not a natural person: (i) preserve and maintain its
existence, rights, franchises, licenses and privileges; and (ii) not liquidate,
dissolve, merge, or consolidate with or into any other entity, or sell, lease,
transfer or otherwise dispose of all or a substantial part of its assets other
than in the ordinary course of business as now conducted.


9. RESERVED.


10. LENDER MAY ALSO BE FIDUCIARY. Guarantor hereby irrevocably waives, releases
and forever relinquishes any claim or right of any nature whatsoever based upon
the fact that a trustee or other fiduciary of any Guarantor or Related Party is
or may be Lender itself or a Lender Affiliate, and irrevocably consents to any
such circumstance. The rights and powers of Lender shall not in any way be
restricted by reason of any such present or future circumstance.


11. ARM’S LENGTH TRANSACTIONS. Guarantor acknowledges and agrees that:


        (a) The transactions contemplated by the Related Documents are arm's
length commercial transactions among Guarantor, Lender and any other parties
thereto.


        (b) In connection with such transactions, Lender is acting solely as a
principal and not as an agent or a fiduciary of Guarantor or any Related Party.


        (c) With respect to any advances of Liabilities or the process leading
thereto (whether or not Lender or any Lender Affiliate has advised or is
currently advising Guarantor or any Related Party on other matters), Lender has
not assumed a fiduciary responsibility in favor of Guarantor or any Related
Party or any other obligation of Guarantor or any Related Party.


        (d) Guarantor and the Related Parties have consulted with their own
legal and financial advisors to the extent they deem appropriate in connection
with the transactions contemplated by the Related Documents.


12. NOTICES. Except as and if otherwise provided herein, all notices, requests
and demands to or upon the respective parties pursuant hereto shall be in
writing and shall be deemed to have been given or made five business days after
a record has been deposited in the mail, postage prepaid, or one business day
after a record has been deposited with a recognized
4821-7725-9186





--------------------------------------------------------------------------------



overnight courier, charges prepaid or to be billed to the sender, or on the day
of delivery if delivered manually with receipt acknowledged, in each case
addressed or delivered:


        (a) if to Lender to The Northern Trust Company, Attention: Credit
Administration Team, IL-CD-BB-11, 50 South LaSalle, Chicago, IL 60603, with a
copy to The Northern Trust Company, Attn: Chief Lending Officer, 2398 E.
Camelback Road, Phoenix, AZ 85016; and


        (b) if to Guarantor to its address indicated in the preamble hereto,


or to such other address as may be hereafter designated in writing by the
respective parties hereto by a notice in accord with this Section.


13. MISCELLANEOUS. Except as and if otherwise specifically agreed in any Related
Document, and only as to such Related Document, and to the extent, if any, that
the UCC or other law provides for the application of the law of a different
state, this Guaranty and the Related Documents shall be: (i) governed by and
construed in accordance with the internal law of the State of New York; and (ii)
deemed to have been executed in the State of New York. This Guaranty shall bind
Guarantor, its(his)(her) heirs, trustees (including successor and replacement
trustees), executors, personal representatives, successors and assigns, except
that Guarantor may not transfer or assign any rights or obligations hereunder
without the prior written consent of Lender. Without limiting Guarantor’s
obligations under any other provision hereof, Guarantor agrees to pay upon
demand all expenses (including reasonable attorneys' fees, legal costs and
expenses, and time charges of attorneys who may be employees of Lender, in each
case whether in or out of court, in original or appellate proceedings or in
bankruptcy) incurred or paid by Lender in connection with the enforcement or
preservation of its rights hereunder or under any Related Document. This
Guaranty may be executed in two or more counterparts, and (if there is more than
one party) by each party on separate counterparts, each of which shall be deemed
an original but which together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Guaranty,
whether with or without the remainder hereof, by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart hereof. Time is of the essence in the performance of all
obligations under this Guaranty. This Guaranty is, and is intended to take
effect as, an instrument under seal. Whenever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity without invalidating the
remainder of such provision, the applicability of such provision in any other
instance, or the remaining provisions of this Guaranty. To the maximum extent
permitted by applicable law, Lender is hereby authorized by Guarantor without
notice to Guarantor to fill in any blank spaces and dates herein or in any
Related Document to conform to the terms of the transaction and/or understanding
evidenced hereby. THIS GUARANTY AND THE RELATED DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND THEREOF, AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL
4821-7725-9186





--------------------------------------------------------------------------------



AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


14. NO PUNITIVE DAMAGES. NO PARTY HERETO MAY SEEK OR RECOVER PUNITIVE DAMAGES IN
ANY PROCEEDING BROUGHT UNDER OR IN CONNECTION WITH THIS GUARANTY OR ANY RELATED
DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO EXTEND CREDIT
SUPPORTED BY THIS GUARANTY.


15. AUTHORIZATION TO RECORD PHONE CALLS. FOR ITSELF AS WELL AS ANY RELATED PARTY
AND ANY AGENT, DIRECTOR, EMPLOYEE, MANAGER, MEMBER, OFFICER, OR PARTNER OF
GUARANTOR, AS APPLICABLE, GUARANTOR IRREVOCABLY CONSENTS TO LENDER’S RECORDING
OF ANY TELEPHONE CONVERSATION PERTAINING TO THIS GUARANTY.


16. ANTI-TERRORISM LAW.


        (a) Lender hereby notifies Guarantor and any Related Party that,
pursuant to the requirements of the USA Patriot Act, Lender may be required to
obtain, verify and record information that identifies Guarantor and any Related
Party, which information may include the name and address of Guarantor and any
Related Party and other information that will allow Lender to identify Guarantor
and any Related Party in accord with the USA Patriot Act. Guarantor hereby
agrees to take any action necessary to enable Lender to comply with the
requirements of the USA Patriot Act.


        (b) Guarantor covenants, represents and warrants as follows:


         (i) Neither Guarantor nor any Related Party is or, to the best of
Guarantor’s knowledge, will be in violation of any Anti-Terrorism Law.


         (ii) Neither Guarantor nor any Related Party is or, to the best of
Guarantor’s knowledge, will be a Prohibited Person.


         (iii)  Neither Guarantor nor any Related Party: (A) conducts any
business or engages in any transaction or dealing with any Prohibited Person,
including making or receiving any contribution of funds, goods or services to or
for the benefit of any Prohibited Person; (B) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224; or (C) engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.


         (iv) Neither Guarantor nor any Related Party will engage in any of the
activities described in (iii) of this subsection (b) in the future.
4821-7725-9186





--------------------------------------------------------------------------------





         (v) Guarantor and each Related Party will ensure that the proceeds of
the Liabilities are not used to violate any foreign asset control regulations of
the U.S. Office of Foreign Assets Control (“OFAC”) or of any enabling statute or
any Executive Order relating thereto.


         (vi)  Guarantor will deliver to Lender any certification or other
evidence requested from time to time by Lender in its sole reasonable
discretion, confirming Guarantor’s and any Related Party’s compliance with this
Section.


         (vii)  Guarantor has implemented procedures, and will consistently
apply those procedures while this Guaranty is in effect, to ensure that the
representations and warranties in this Section remain true and correct while
this Guaranty is in effect.


17. SAVINGS CLAUSE. Notwithstanding any provision herein contained to the
contrary, Guarantor's liability under this Guaranty shall be limited to an
amount not to exceed as of any date of determination the amount which could be
claimed by Lender from Guarantor under this Guaranty without rendering such
claim voidable or avoidable under Section 548 of the Bankruptcy Code (Title 11,
U.S.C.) or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law (for purposes of this
Section, the “Avoidance Provisions”) after taking into account, among other
things, Guarantor's right of contribution and indemnification from each other
guarantor, if any. To the end set forth above in this Section, but only to the
extent that the obligations of Guarantor hereunder (for purposes of this
Section, the “Guarantee Obligations”) would otherwise be subject to avoidance
under the Avoidance Provisions, if Guarantor is not deemed to have received
valuable consideration, fair value, fair consideration or reasonably equivalent
value for the Guarantee Obligations, or if the Guarantee Obligations would
render Guarantor insolvent, leave Guarantor with unreasonably small capital to
conduct its business, or cause Guarantor to have incurred debts (or to have
intended to have incurred debts) beyond its ability to pay such debts as they
mature, in each case as of the time any of the Guarantee Obligations is deemed
to have been incurred for the purposes of the Avoidance Provisions, then the
maximum Guarantee Obligations shall be reduced to that amount which, after
giving effect thereto, would not cause the Guarantee Obligations as so reduced
to be subject to avoidance under the Avoidance Provisions.


18. JURISDICTION AND VENUE. Except as and if otherwise specifically agreed in
any Related Document, and only as to suits, actions or other proceedings
pertaining to such Related Document, Guarantor and (by its acceptance hereof as
evidenced by its extension of any Liabilities) Lender:


        (a) agree irrevocably that all suits, actions or other proceedings with
respect to, arising out of or in connection with this Guaranty or any Related
Document shall be subject to litigation in courts having situs within or
jurisdiction over the Borough of Manhattan, the State of New York;
4821-7725-9186





--------------------------------------------------------------------------------





        (b) consent and submit to the jurisdiction of any such court; and


        (c) waive any right to transfer or change the venue of any suit, action
or other proceeding brought in accordance with this Section, or to claim that
any such proceeding has been brought in an inconvenient forum.


19. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, GUARANTOR AND
(BY ITS ACCEPTANCE HEREOF AS EVIDENCED BY ITS EXTENSION OF ANY LIABILITIES)
LENDER VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT
THEY OR ANY OF THEM MAY HAVE TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE
(WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG GUARANTOR AND
LENDER ARISING OUT OF OR IN ANY WAY RELATED TO THIS GUARANTY, ANY RELATED
DOCUMENT, OR ANY RELATIONSHIP BETWEEN LENDER AND GUARANTOR.






4821-7725-9186






--------------------------------------------------------------------------------



To the extent applicable under any state law, Guarantor executed and Lender
accepted this Guaranty as of the date stated at the top of the first page,
intending to create an instrument executed under seal.




GUARANTOR:


WEST MARICOPA COMBINE, LLC




By:  /s/ Michael J. Liebman    (SEAL)


Print Name: Michael J. Liebman


Title: Manager


4821-7725-9186



